Case 2:19-cr-00194-DBH Document 151 Filed 06/08/20 Page 1 of 2      PageID #: 584



                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                )
                                          )
                                          )
                                          )
 V.                                       )   CRIMINAL NO. 2:19-CR-194-DBH-1
                                          )
 MUKONKOLE HUGE KIFWA,                    )
                                          )
                         DEFENDANT        )


                     ORDER ON DEFENDANT’S MOTION
                        FOR RECONSIDERATION


      The defendant, Mukonkole Huge Kifwa, asks me to reconsider my Order

denying his motion to dismiss. See Order on Motion to Dismiss (ECF No. 117).

He is concerned that because the Order “did not specifically reference the

repeated and incorporated Exhibit 1 in ECF No. 116,” “his incorporated filing

might not have received due consideration.” Mot. for Reconsideration at 2 (ECF

No. 147). Exhibit 1 is the defendant’s pro se brief seeking dismissal. The court

had rejected it when it was first filed in September of 2019 because the defendant

is and was represented by a lawyer and any filings must come through the

lawyer. See ECF No. 50. His current lawyer, however, incorporated it as part of

his argument on the defendant’s behalf and attached it to his Reply

Memorandum. Mot. to Dismiss at 3 (ECF No. 91) (incorporating pro se brief);

ECF No. 116-1 (attaching pro se brief as Exhibit 1 to reply).

      I assure the defendant and his lawyer that, before I issued my Order, I did

indeed read the pro se filing (even though I did not specifically refer to it), I
Case 2:19-cr-00194-DBH Document 151 Filed 06/08/20 Page 2 of 2      PageID #: 585



considered it carefully, and I consulted the authorities it cited. Nevertheless, I

reached the conclusion set forth in my Order. There is therefore no reason to

reconsider the Order.

      Accordingly, the defendant’s request for reconsideration is DENIED.

      SO ORDERED.

      DATED THIS 8TH DAY OF JUNE, 2020


                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE




                                                                                 2
